Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered February 20, 1991, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not deprive the defendant of her right to a public trial when it closed the courtroom during the undercover police officer’s testimony. The court conducted a hearing at which it was revealed that the undercover police officer was still engaged in undercover work in Queens County, that he had cases pending in Queens County, and that closure was necessary for his safety (see, People v Gross, 179 AD2d 138; People v Hill, 180 AD2d 695; People v Jackson, 178 AD2d 548; People v Planes, 158 AD2d 481).
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Quevas, 178 AD2d 441; People v Martinez, 177 AD2d 600). Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.